 
EXHIBIT 10.2

EXECUTED


SEQUOIA MORTGAGE TRUST 2012-1
Mortgage Pass-Through Certificates, Series 2012-1


UNDERWRITING AGREEMENT


January 20, 2012


The Firm or Firms
of Underwriters named
on the signature page hereof


Ladies and Gentlemen:


Sequoia Residential Funding, Inc., a Delaware corporation (the “Depositor”) and
an indirect wholly-owned limited purpose subsidiary of Redwood Trust, Inc., a
Maryland corporation (“Redwood Trust”), proposes to sell to you (each, an
“Underwriter”) the Underwritten Certificates (as defined below), and to cause
Sequoia Mortgage Trust 2012-1 (the “Issuing Entity”), a common law trust
governed by New York law, to issue its Mortgage Pass-Through Certificates, Class
1-A1 and Class 2-A1 (the “Underwritten Certificates”) having the characteristics
set forth in the Final Prospectus, evidencing beneficial ownership interests in
the Issuing Entity, the assets of which will consist primarily of a pool of
mortgage loans secured by first liens on one- to four-family residential
properties, including condominiums, planned unit developments and cooperatives
(collectively, the “Mortgage Loans”).  Simultaneously with the issuance and sale
of the Underwritten Certificates, the Class 1-AX, Class 2-AX, Class R, Class
LT-R, Class B-1, Class B-2, Class B-3, Class B-4 and Class B-5 Certificates
(together with the Underwritten Certificates, the “Certificates”) are being
issued.  The Mortgage Loans will have the characteristics described in the Final
Prospectus, subject to the variances, ranges, minimums and maximums set forth in
the Final Prospectus.


 
 

--------------------------------------------------------------------------------

 


The Issuing Entity will be formed, and the Certificates will be issued, pursuant
to a pooling and servicing agreement (the “Pooling and Servicing Agreement”)
dated as of January 1, 2012, between the Depositor, Wells Fargo Bank, N.A., in
the capacities of master servicer (in such capacity, the “Master Servicer”) and
securities administrator (in such capacity, the “Securities Administrator”),
U.S. Bank National Association, as trustee (in such capacity, the “Trustee”),
and acknowledged as to specified sections by Redwood Residential Acquisition
Corporation, a Delaware corporation and wholly-owned subsidiary of Redwood
Trust, as seller (the “Seller”).  On or about January 27, 2012 (the “Closing
Date”), the Seller will assign all of its right, title and interest in the
Mortgage Loans to the Depositor pursuant to a mortgage loan purchase and sale
agreement, dated as of January 1, 2012 (the “Mortgage Loan Purchase Agreement”),
between the Seller, as seller, and the Depositor, as purchaser.  Pursuant to the
Pooling and Servicing Agreement, the Mortgage Loans will, in turn, be assigned
by the Depositor to the Trustee for the benefit of the Certificateholders,
together with all principal and interest collections received with respect to
the Mortgage Loans after January 1, 2012 (the “Cut-off Date”).  The Trustee will
concurrently with such assignment, authenticate and deliver the Certificates to
the Depositor, and the Depositor will sell the Underwritten Certificates, in the
respective initial Class Principal Amounts or Notional Amounts, as applicable,
as set forth on Schedule 1 annexed hereto, to the Underwriters.  In addition,
pursuant to various assignment, assumption and recognition agreements and
assignment of representations and warranties agreements (the “Assignment
Agreements”), (i) the Seller will assign its rights under various underlying
mortgage loan purchase and servicing agreements relating to the Mortgage Loans,
entered into by the Seller (collectively, the “Underlying Purchase and Servicing
Agreements”), to the Depositor and (ii) the Depositor will, in turn, assign its
rights under the Underlying

 
2

--------------------------------------------------------------------------------

 
 
Purchase and Servicing Agreements to the Trustee for the benefit of the
Certificateholders.  The Master Servicer will monitor the servicing of the
Mortgage Loans by the servicers pursuant to the provisions of the Pooling and
Servicing Agreement.
 
The Pooling and Servicing Agreement, the Mortgage Loan Purchase Agreement, the
Assignment Agreements, the Underlying Purchase and Servicing Agreements and this
Agreement are sometimes referred to herein collectively as the “Transaction
Documents.”  Capitalized terms shall have the respective meanings set forth in
this Agreement (or by reference to Section 10 hereof) or, if not defined
therein, as set forth in the Pooling and Servicing Agreement.


1.           Representations and Warranties.  The Seller, the Depositor and
Redwood Trust jointly and severally represent and warrant to, and agree with,
each Underwriter that:
 
 
(i)           A registration statement on Form S-3 (File Nos. 333-159791 and
333-159791-01) relating to mortgage pass-through certificates has been filed
with the Securities and Exchange Commission (the “Commission”) and has become
effective under the Securities Act of 1933, as amended (the “Securities
Act”).  Such registration statement as of its effective date, and each amendment
thereto and any document incorporated by reference therein and any prospectus
included or deemed or retroactively deemed to be a part thereof pursuant to Rule
430A or Rule 430B, as of the date of this Agreement, is hereinafter referred to
as the “Registration Statement.”  The Registration Statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act.  As of the
Closing Date, no stop order suspending the effectiveness of such Registration
Statement has been issued and no proceedings for that purpose have been
initiated or, to the knowledge of the Seller, the Depositor or Redwood Trust,
threatened by the

 
3

--------------------------------------------------------------------------------

 

Commission.  The Depositor proposes to prepare and file with the Commission
pursuant to Rule 424 under the Securities Act a final prospectus dated January
19, 2012 (the “Base Prospectus”) to be supplemented by a prospectus supplement
dated on or about January 25, 2012 relating to the Underwritten Certificates in
the form filed after the date of this Agreement pursuant to Section 424(b) that
discloses the public offering price and other final terms of the Underwritten
Certificates (together with any revision, amendment or supplement, the
“Prospectus Supplement”).  The Prospectus Supplement, together with the Base
Prospectus, including the documents incorporated therein as of the time of such
filing is hereinafter referred to as the “Final Prospectus.”  In connection with
the offering of the Underwritten Certificates, the Depositor has also prepared a
preliminary prospectus supplement dated January 19, 2012, which constitutes a
statutory prospectus to be retroactively included in the Registration Statement
and has been or will be filed with the Commission pursuant to Rule 424(b) under
the Securities Act (the “Preliminary Prospectus Supplement” and together with
the Base Prospectus, the “Preliminary Prospectus”).  The Preliminary Prospectus
and the Final Prospectus separately, are referred to herein as a
“Prospectus.”  Any reference herein to the Registration Statement or a
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the date on which the Registration Statement, as amended, became effective, or
the issue date of the Preliminary Prospectus, or the date on which the Final
Prospectus is filed pursuant to Rule 424(b) under the Securities Act, as the
case may be; and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement

 
4

--------------------------------------------------------------------------------

 
 
and each Prospectus shall be deemed to refer to and include any document
incorporated by reference therein which is filed under the Exchange Act after
the date on which the Registration Statement became effective, the issue date of
the Preliminary Prospectus or the date on which a Final Prospectus is filed
pursuant to Rule 424(b) under the Securities Act, as the case may be.
 
(ii)          Each of (A) the Registration Statement, as of its effective date,
(B) the Preliminary Prospectus, taken together with the static pool information
set forth in or referred to under the caption “Static Pool Information” in the
Preliminary Prospectus but deemed to be excluded from the Registration Statement
and the Preliminary Prospectus pursuant to Item 1105(d) of Regulation AB (the
“Designated Static Pool Information”), as of its issue date, and (C) the Final
Prospectus, taken together with the Designated Static Pool Information set forth
in or referred to under the caption “Static Pool Information” in such Final
Prospectus, as of its issue date, as revised, amended or supplemented and filed
with the Commission prior to the termination of the offering of the Underwritten
Certificates, will conform in all material respects to the requirements of the
Securities Act and the rules and regulations (the “Regulations”) of the
Commission thereunder applicable to such documents as of their respective dates,
and the Registration Statement, the Designated Static Pool Information and the
Final Prospectus as revised, amended or supplemented and filed with the
Commission as of the Closing Date will conform in all material respects to the
requirements of the Securities Act and the Regulations of the Commission
applicable to such documents as of the Closing Date.  None of (A) the
Registration Statement, at the time it became effective and as of the Closing
Date, (B) the Preliminary Prospectus, taken together with the Designated Static

 
5

--------------------------------------------------------------------------------

 
 
Pool Information, as of its issue date and as of January 20, 2012, which the
Underwriters have advised the Depositor is the first date on which a Contract of
Sale has been entered into, or (C) the Final Prospectus, taken together with the
Designated Static Pool Information, as of its issue date, as of the date of any
Contract of Sale that occurs after the date of the Final Prospectus and prior to
the Closing Date, and as of the Closing Date, contained or will contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Seller, the Depositor and Redwood Trust make no representations,
warranties or agreements as to the information contained in a Prospectus or any
revision or amendment thereof or supplement thereto (in the case of the Final
Prospectus) in reliance upon and in conformity with information furnished in
writing to the Depositor by or on behalf of any Underwriter specifically for use
in connection with the preparation of a Prospectus or any revision or amendment
thereof or supplement thereto (in the case of the Final Prospectus), such
information being defined as the “Underwriter Information” in Section 10 hereof.
 
If, subsequent to the date of this Agreement, the Depositor and the Underwriters
determine that such information included an untrue statement of material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and terminate their old Contracts of Sale and enter into new
Contracts of Sale with investors in the Underwritten Certificates, then the
Preliminary Prospectus and the Designated Static Pool Information will refer to
the information agreed upon in writing by the Depositor and the

 
6

--------------------------------------------------------------------------------

 
 
Underwriters and conveyed to purchasers at the time of entry into the first such
new Contract of Sale, including any information that corrects such material
misstatements or omissions (“Corrective Information”) and the date of each
affected Contract of Sale will refer to the time and date agreed upon by the
Depositor and the Underwriters.
 
(iii)         The conditions to the use by the Depositor of a registration
statement on Form S-3 under the Securities Act, as set forth in the General
Instructions to Form S-3, have been satisfied with respect to the Registration
Statement.  There are no contracts or documents of the Depositor which are
required to be filed as exhibits to the Registration Statement pursuant to the
Securities Act or the Regulations of the Commission thereunder which have not
been so filed.


(iv)         (A)  At the time of the filing of the Registration Statement and
(B) at the date of this Agreement, the Depositor was not and is not an
“ineligible issuer,” as defined in Rule 405 under the Securities Act.


(v)          As of the date hereof, as of the date of any Contract of Sale and
at all subsequent times through the completion of the public offer and sale of
the Underwritten Certificates, the Preliminary Prospectus issued at or prior to
the date hereof, any Issuer Information or the Seller Mortgage Loan Information
(each as defined below) contained in a Free Writing Prospectus other than an
Underwriter Free Writing Prospectus did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made as to
any Underwriter Information.


 
7

--------------------------------------------------------------------------------

 


(vi)        The Underwritten Certificates conform in all material respects to
the description thereof contained in the Final Prospectus.  The issuance of the
Underwritten Certificates has been authorized, and on the Closing Date the
Underwritten Certificates will have been duly and validly executed,
authenticated and delivered in accordance with the Pooling and Servicing
Agreement and delivered to the Underwriters for the account of the Underwriters
against payment therefor as provided herein, and such Certificates will be duly
and validly issued and outstanding and entitled to the benefits afforded by the
Pooling and Servicing Agreement.  Each Underwritten Certificate of the Class (or
if applicable, Classes) or type indicated to be “mortgage related securities”
under the heading “Summary of Terms — Legal Investment” in the Prospectus
Supplement will, when issued, be a “mortgage related security” as such term is
defined in Section 3(a)(41) of the Exchange Act.


(vii)       This Agreement has been duly authorized, executed and delivered by
each of the Seller, the Depositor and Redwood Trust, and as of the Closing Date,
each of the other Transaction Documents to which the Seller, the Depositor or
Redwood Trust is a party will have been, duly authorized, executed and delivered
by the Seller, the Depositor or Redwood Trust, as applicable, and will conform
in all material respects to the descriptions thereof contained in the Final
Prospectus and, assuming the valid execution and delivery thereof by the other
parties thereto, each Transaction Document to which Redwood Trust, the Seller or
the Depositor is a party will constitute a legal, valid and binding agreement of
the Seller, the Depositor or Redwood Trust, as applicable, enforceable in
accordance with its terms, except as the same may be limited by

 
8

--------------------------------------------------------------------------------

 
 
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and by general principles of equity.
 
(viii)      Each of the Seller, the Depositor and Redwood Trust has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its respective state of incorporation, and each of the Seller, the
Depositor and Redwood Trust is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the character of its respective properties or the nature of its respective
activities makes such qualification necessary, except such jurisdictions, if
any, in which the failure to be so qualified will not have a material adverse
effect on the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of Redwood Trust, the Seller
or the Depositor; each of Redwood Trust, the Seller and the Depositor holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its respective business as described in the Final
Prospectus; and each of the Seller, the Depositor and Redwood Trust has the
corporate power and authority to own its respective properties and conduct its
respective business as described in the Final Prospectus and to enter into and
perform its respective obligations under each Transaction Document to which it
is a party.
 
(ix)         Neither the issuance, delivery or sale of the Underwritten
Certificates, nor the consummation of any other of the transactions contemplated
herein, nor the execution and delivery of the Transaction Documents by the
Seller, the Depositor or Redwood Trust, as applicable, and compliance with the
provisions of the Transaction Documents, does or will conflict with or result in
the breach of any material term or provision of the

 
9

--------------------------------------------------------------------------------

 

certificate of incorporation or by-laws of the Seller, the Depositor, or Redwood
Trust, and none of the Seller, the Depositor or Redwood Trust is in breach or
violation of or in default (nor has an event occurred which with notice or lapse
of time or both would constitute a default) under the terms of (i) any
indenture, contract, lease, mortgage, deed of trust, note, agreement or other
evidence of indebtedness or other agreement, obligation or instrument to which
the Seller, the Depositor or Redwood Trust is a party or by which it or its
respective properties are bound, or (ii) any law, decree, order, rule or
regulation applicable to the Seller, the Depositor or Redwood Trust of any court
or supervisory, regulatory, administrative or governmental agency, body or
authority, or arbitrator having jurisdiction over the Seller, the Depositor or
Redwood Trust, or its respective properties, in each case the default, breach or
violation of which would have a material adverse effect on the Depositor,
Redwood Trust, the Issuing Entity or the Certificates or on the ability of the
Seller, the Depositor or Redwood Trust to perform its respective obligations
under the Transaction Documents to which it is a party; and none of the delivery
of the Certificates, the consummation of any other of the transactions
contemplated herein, or the compliance with the provisions of the Transaction
Documents will result in such a default, breach or violation or which would have
such a material adverse effect.  Each of the Seller, the Depositor and Redwood
Trust is in compliance with all applicable provisions of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder, any
applicable anti-money laundering statutes, including the Bank Secrecy Act, as
amended by Title III of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001

 
10

--------------------------------------------------------------------------------

 
 
and regulations administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury.
 
(x)          No filing or registration with, notice to, or consent, approval,
authorization or order or other action of any court or governmental authority or
agency is required for the consummation by the Seller, the Depositor or Redwood
Trust of the transactions contemplated by the Transaction Documents to which it
is a party (other than as required under “blue sky” or state securities laws, as
to which no representations and warranties are made by the Seller, the Depositor
or Redwood Trust), except such as have been, or will have been prior to the
Closing Date, obtained under the Securities Act, and such recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement and/or Underlying
Purchase and Servicing Agreements) or filings under the Uniform Commercial Code
that have not yet been completed.


(xi)         Except as described in the Final Prospectus, there is no action,
order, suit or proceeding before or by any court, administrative or governmental
agency now pending to which the Seller, the Depositor or Redwood Trust is a
party, or to the best knowledge of each of the Seller, the Depositor or Redwood
Trust, threatened against the Seller, the Depositor or Redwood Trust, which
could reasonably result individually or in the aggregate in any material adverse
change in the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of the Seller, the Depositor
or Redwood Trust or could reasonably interfere with or materially and adversely
affect the consummation of the transactions contemplated by the Transaction
Documents.


 
11

--------------------------------------------------------------------------------

 


(xii)        At the time of execution and delivery of the Mortgage Loan Purchase
Agreement between the Seller and the Depositor, the Seller (A) will have good
title to and be the sole owner of the Mortgage Loans being sold to the Depositor
pursuant thereto, free and clear of any lien, mortgage, pledge, charge,
encumbrance, adverse claim or other security interest (collectively “Liens”),
and (B) will not have assigned to any Person other than the Depositor any of its
right, title or interest in and to the Mortgage Loans.


(xiii)       Immediately prior to the assignment of the Mortgage Loans by the
Depositor to the Trustee as contemplated by the Pooling and Servicing Agreement,
the Depositor (A) will have good title to and be the sole owner of each such
Mortgage Loan free and clear of any Lien, (B) will not have assigned to any
Person other than the Trustee any of its rights, title or interest in and to
such Mortgage Loans or in the Underlying Purchase and Servicing Agreements to
the extent relating to the Mortgage Loans and (C) will have the power and
authority to sell such Mortgage Loans to the Trustee, and upon execution and
delivery of the Pooling and Servicing Agreement by the Trustee and delivery of
the Certificates to the Depositor, the Trustee will have acquired all of the
Depositor’s right, title and interest in and to such Mortgage Loans.


(xiv)       Any taxes, fees and other governmental charges in connection with
the execution, delivery and issuance of the Transaction Documents and the
Certificates have been or will be paid by the Seller, the Depositor or Redwood
Trust at or prior to the Closing Date, except (if applicable) for fees for
recording assignments of the Mortgage Loans to the Trustee pursuant to the
Pooling and Servicing Agreement and/or Underlying

 
12

--------------------------------------------------------------------------------

 
 
Purchase and Servicing Agreements and Uniform Commercial Code filing fees that
have not yet been completed, which fees will be paid by or on behalf of the
Depositor.
 
(xv)        The Mortgage Loans conform in all material respects to the
description thereof contained in the Final Prospectus.


(xvi)       Neither the Depositor nor the Issuing Entity is, and neither the
issuance and sale of the Certificates nor the activities of the Issuing Entity
pursuant to the Pooling and Servicing Agreement will cause the Depositor or the
Issuing Entity to be, an “investment company” or under the control of an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).


(xvii)      None of the Seller, the Depositor or Redwood Trust is doing business
with Cuba.


(xviii)     As of the date of delivery, any Seller Mortgage Loan Information
provided to the Underwriters is true and correct in all material respects, or if
there is any material error in any Seller Mortgage Loan Information, the
Depositor or the Seller has promptly provided corrected information to the
Underwriters.


2.           Purchase and Sale.  Subject to the terms and conditions and in
reliance upon the representations and warranties set forth herein, the Depositor
agrees to sell to each Underwriter, and each Underwriter agrees, severally and
not jointly, to use its best efforts to identify investors to purchase from such
Underwriter, each Class of Underwritten Certificates to be purchased by such
Underwriter, in the respective initial Class Principal Amounts, and at the
respective purchase price for each Underwriter, as set forth on Schedule 1
annexed hereto (including accrued interest from and including the Cut-off Date
to, but not including, the Closing Date) and


 
13

--------------------------------------------------------------------------------

 
 
agrees to purchase from the Depositor on the Closing Date all Underwritten
Certificates for which investors are, on the Closing Date, ready, willing and
able to purchase.
 
3.           Delivery and Payment.  The Underwritten Certificates shall be
delivered at the office, on the date and at the time specified in the Final
Prospectus, which place, date and time may be changed by agreement between the
Underwriters and the Depositor.  Delivery of the Underwritten Certificates shall
be made to each of the Underwriters as against their respective payment of the
purchase price therefor to or upon the order of the Depositor in immediately
available federal funds.  The Underwritten Certificates shall be registered in
such names and in such denominations as required by book-entry registration not
less than two full business days prior to the Closing Date.  The Depositor
agrees to cause the Underwritten Certificates to be made available for
inspection, checking and packaging in New York, New York on the business day
prior to the Closing Date.


4.           Offering Procedures.  It is understood that the Underwriters
propose to offer the Underwritten Certificates for sale as set forth in the
Preliminary Prospectus and the Final Prospectus and that you will not offer,
sell or otherwise distribute the Underwritten Certificates (except for the sale
thereof in exempt transactions) in any state in which the Underwritten
Certificates are not exempt from registration under “blue sky” or state
securities laws (except where the Underwritten Certificates will have been
qualified for offering and sale at your direction under such “blue sky” or state
securities laws).
 
Neither the Depositor nor any Underwriter will disseminate to any potential
investor information relating to the Underwritten Certificates that constitutes
a “written communication” within the meaning of Rule 405 under the Securities
Act, other than the Preliminary Term Sheet, the Supplemental Marketing Material,
each Prospectus and, in the case of the Underwriters,

 
14

--------------------------------------------------------------------------------

 

Derived Information or Custom Loan Information, unless (i) if an Underwriter
seeks to disseminate such information, such Underwriter has obtained the prior
consent of the Depositor, or (ii) if the Depositor seeks to disseminate such
information, the Depositor has obtained the prior consent of the Underwriters.


An Underwriter may convey Derived Information or Custom Loan Information to a
potential investor prior to entering into a Contract of Sale with such investor;
provided, however, that Derived Information shall not be distributed in a manner
reasonably designed to lead to its broad unrestricted dissemination within the
meaning of Rule 433(d) under the Securities Act.  Each Underwriter shall deliver
to the Depositor and its counsel a copy, in electronic form, of each Free
Writing Prospectus disseminated by such Underwriter that is required to be filed
with the Commission, not later than one business day prior to the date on which
such Free Writing Prospectus is required under the Regulations to be so
filed.  Each Underwriter will comply with the requirements of Rule 433(g)
applicable to any Free Writing Prospectus, including document retention and
record-keeping.


The Depositor represents that it has treated and agrees that it will treat each
Free Writing Prospectus other than an Underwriter Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rule 433 applicable to any such Free
Writing Prospectus, including timely Commission filing where required, legending
and record-keeping.


Neither the Depositor nor any Underwriter shall disseminate or file with the
Commission any information relating to Underwritten Certificates in reliance on
Rule 167 or 426 under the Securities Act, nor shall any Underwriter disseminate
any Free Writing Prospectus in a manner

 
15

--------------------------------------------------------------------------------

 
reasonably designed to lead to its broad unrestricted dissemination within the
meaning of Rule 433(d) under the Securities Act.
 
Prior to entering into a Contract of Sale, each Underwriter shall have conveyed
to the related purchaser a copy of the Final Prospectus, or a copy of the
Preliminary Prospectus if the Final Prospectus is not yet available, in the form
that such Underwriter and the Depositor have agreed most recently prior thereto
shall be used for offers and sales of the Underwritten Certificates.  Each
confirmation of sale with respect to the Underwritten Certificates delivered by
an Underwriter shall, if such confirmation of sale is not preceded or
accompanied by delivery of the Final Prospectus, include a legend to the
following effect, or a similar legend, in compliance with Rule 173 under the
Securities Act:


Rule 173 notice:  This security was sold pursuant to an effective registration
statement that is on file with the SEC.  You may request a copy of the
Prospectus at www.sec.gov, or by calling 1-800-323-5678.
 
5.           Agreements.  The Depositor agrees with each Underwriter that:
 
(i)           The Depositor will cause the Preliminary Prospectus and the Final
Prospectus to be filed with the Commission pursuant to Rule 424(b) under the
Securities Act not later than 9:00 a.m. (New York time) on the Closing Date,
will promptly advise each Underwriter when such Prospectus has been so filed,
and, prior to the termination of the offering of the Underwritten Certificates,
will also promptly advise each Underwriter (i) when any amendment to the
Registration Statement has become effective or any revision of or supplement to
the Final Prospectus has been so filed (unless such amendment, revision or
supplement does not relate to the Underwritten Certificates or
 
 
16

--------------------------------------------------------------------------------

 
 
the Issuing Entity), (ii) of any request by the Commission for any amendment of
the Registration Statement or any Final Prospectus or for any additional
information (unless such amendment or request for additional information does
not relate to the Underwritten Certificates or the Issuing Entity), (iii) of any
written notification received by the Depositor of the suspension of
qualification of the Underwritten Certificates for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose and (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or the institution or, to the knowledge of the Depositor,
the threatening of any proceeding for that purpose.  The Depositor will use its
best efforts to prevent the issuance of any such stop order and, if issued, to
obtain as soon as possible the withdrawal thereof.  The Depositor will not file
prior to the termination of such offering any amendment to the Registration
Statement or any revision of or supplement to the Final Prospectus (other than
any such amendment, revision or supplement which does not relate to Underwritten
Certificates or the Issuing Entity) which shall be disapproved by the
Underwriters after reasonable notice and review of such filing.
 
(ii)          If, at any time when a prospectus relating to the Underwritten
Certificates is required to be delivered under the Securities Act, (i) any event
occurs as a result of which the Final Prospectus (including in each case, the
Designated Static Pool Information) or the Preliminary Prospectus (if used by
the Underwriters to enter into a Contract of Sale) as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, or (ii) it shall be
necessary to revise, amend or supplement the Final Prospectus to comply with

 
17

--------------------------------------------------------------------------------

 

the Securities Act or the Regulations of the Commission thereunder, the
Depositor promptly will notify each Underwriter and will, upon the request of
any Underwriter, or may, after consultation with each Underwriter, prepare and
file with the Commission a revision, amendment or supplement which will correct
such statement or omission or effect such compliance, and furnish without charge
to each Underwriter as many copies as such Underwriter may from time to time
reasonably request of an amended Final Prospectus or the Preliminary Prospectus
(if used by the Underwriters to enter into a Contract of Sale) or a supplement
to the Final Prospectus or the Preliminary Prospectus (if used by the
Underwriters to enter into a Contract of Sale) which will correct such statement
or omission or effect such compliance.


If any Contract of Sale entered into by an Underwriter is terminated or reformed
(within the meaning of Rule 159 of the Securities Act) as a result of any such
revision, amendment or supplement, the Depositor shall reimburse such
Underwriter for any reasonable cost incurred by an investor and reimbursed by
such Underwriter resulting from such termination or reformation.


(iii)         The Depositor will furnish to each Underwriter and counsel to the
Underwriters, without charge, conformed copies of the Registration Statement
(including exhibits thereto) and, so long as delivery of a prospectus relating
to the Underwritten Certificates is required under the Securities Act, as many
copies of the Preliminary Prospectus, the Final Prospectus and any revisions or
amendments thereof or supplements thereto as may be reasonably requested.
 
(iv)        The Depositor will, as between itself and the Underwriters, pay all
expenses incidental to the performance of the obligations of the Depositor, the
Seller or

 
18

--------------------------------------------------------------------------------

 

Redwood Trust under this Agreement, including without limitation (i) expenses of
preparing, printing, filing and reproducing the Registration Statement, the
Preliminary Prospectus, the Final Prospectus, any Free Writing Prospectus other
than an Underwriter Free Writing Prospectus, the Transaction Documents and the
Certificates, (ii) the cost of delivering the Underwritten Certificates to the
Underwriters, (iii) the fees charged by securities rating agencies for rating
the Underwritten Certificates, (iv) all transfer taxes, if any, with respect to
the sale and delivery of the Underwritten Certificates to the Underwriters, (v)
any expenses for the qualification of the Underwritten Certificates under “blue
sky” or state securities laws, including filing fees and the fees and
disbursements of counsel for such Underwriter in connection therewith and in
connection with the preparation of any Blue Sky Survey, (vi) all other costs and
expenses incidental to the performance by the Depositor, the Seller or Redwood
Trust of their respective obligations hereunder which are not otherwise
specifically provided for in this subsection and (vii) the fees of any
accountants in connection with preparation of any comfort letters in connection
with the Preliminary Term Sheet, the Supplemental Marketing Material, a
Prospectus or with respect to Designated Static Pool Information.  In addition,
it is understood that, except as provided in this paragraph (iv) and in Section
9 hereof, the Underwriters will pay all the following additional expenses: (i)
any transfer taxes on resale of any of the Underwritten Certificates by them,
(ii) any advertising expenses connected with any offers that such Underwriters
may make and (iii) the fees of any counsel to the Underwriters, including the
fees incurred in connection with the review of the Transaction Documents and the
preparation of the Underwriting Agreement and the legal opinions.


 
19

--------------------------------------------------------------------------------

 


(v)         So long as any Underwritten Certificates are outstanding, upon
request of any Underwriter, the Depositor will furnish, or will cause to be
furnished, to such Underwriter, as soon as available, a copy of (i) the annual
statement of compliance prepared by the Master Servicer, the servicing
administrator, the servicers and any subservicers pursuant to the Pooling and
Servicing Agreement or the Underlying Purchase and Servicing Agreements, as
applicable, (ii) each report regarding the Underwritten Certificates filed with
the Commission under the Exchange Act or mailed to the holders of the
Underwritten Certificates and (iii) from time to time, such other information
concerning the Underwritten Certificates which may be furnished by the Depositor
or the Trustee without undue expense and without violation of applicable law.


(vi)        On or prior to the filing of the Final Prospectus pursuant to Rule
424(b), the Company will file with the Commission a current report on Form 8-K
attaching the Transaction Documents and certain other material agreements and
opinions of counsel that are required to be filed, provided that such
Transaction Documents need not be executed and may be subject to nonmaterial
changes.


(vii)       For a period ending on the Closing Date, the Depositor shall not
offer or sell, or announce the offering of, or cause any trust created by the
Depositor to offer or sell, or announce the offering of, any mortgage
pass-through certificates or other similar mortgage-related securities, without
the prior written consent of the Underwriters.


(viii)      The Depositor has prepared the Preliminary Prospectus described in
Section 1(i) relating to the Underwritten Certificates, in a form consented to
by the Underwriters, and has filed or will file the Preliminary Prospectus
within the period required by Rule 424(b).


 
20

--------------------------------------------------------------------------------

 


(ix)         All written and graphic communications relating to the Underwritten
Certificates used prior to the availability of a Prospectus will comply with the
requirements of Rule 433, including the inclusion of the legend required by Rule
433(c)(2).


(x)          Neither the Preliminary Prospectus nor the Final Prospectus shall
identify any nationally recognized statistical rating organization by name or
indicate any rating issued or expected to be issued by any nationally recognized
statistical rating organization with respect to the Certificates.


Redwood Trust covenants with each Underwriter and with the Depositor that it
shall notify you and the Depositor of the occurrence of any material events
respecting the activities, affairs or condition, financial or otherwise, of
Redwood Trust and its subsidiaries and, if as a result of any such event it is
necessary to amend or supplement any Prospectus in order to make such Prospectus
not misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, Redwood Trust will forthwith supply such information
to the Depositor as shall be necessary for the Depositor to prepare an amendment
or supplement to such Prospectus so that, as so amended or supplemented, such
Prospectus (including in each case, the Designated Static Pool Information) will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances existing at the time it is delivered to a purchaser, not
misleading.
 
6.           Conditions to the Obligations of Underwriters.  The obligation of
each Underwriter to purchase the Underwritten Certificates to be purchased by it
as set forth on Schedule 1 annexed hereto shall be subject to the accuracy in
all material respects of the representations and warranties on the part of the
Seller, the Depositor and Redwood Trust
 
 
21

--------------------------------------------------------------------------------

 


contained herein as of the date hereof and as of the Closing Date, to the
accuracy of the statements of the Seller, the Depositor and Redwood Trust made
in any officer’s certificate pursuant to the provisions hereof, to the
performance in all material respects by the Seller, the Depositor and Redwood
Trust of its obligations hereunder and to the following additional conditions:


(a)         No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted and be pending or shall have been threatened, any requests for
additional information on the part of the Commission (to be included in the
Registration Statement or in a Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Underwriters, and the Preliminary
Prospectus and the Final Prospectus shall have been filed or transmitted for
filing with the Commission not later than the time the same is required to be
filed or transmitted for filing pursuant to the Regulations of the Commission.


(b)         Each of the Depositor and the Seller shall have furnished to the
Underwriters a certificate, dated the Closing Date, signed by the Chairman of
the Board or the President and the principal financial or accounting officer of
such entity, to the effect that each signer of such certificate has carefully
examined the Registration Statement, the Final Prospectus, the Preliminary
Prospectus, the Designated Static Pool Information and this Agreement and that:


(i)           The representations and warranties made by such entity herein are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, and such entity has complied with
all agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;


 
22

--------------------------------------------------------------------------------

 


(ii)          No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date;


(iii)         Nothing has come to the attention of such officer that would lead
such officer to believe that the Preliminary Prospectus or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and


(iv)         Nothing has come to the attention of such officer that would lead
such officer to believe that any Seller Mortgage Loan Information contains any
untrue statement of a material fact or, in conjunction with the Preliminary
Prospectus or the Final Prospectus (including in each case, the Designated
Static Pool Information), omits any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


(c)          Redwood Trust shall have furnished to the Underwriters a
certificate, dated the Closing Date, of Redwood Trust, signed by the Chairman of
the Board or President and the principal financial or accounting officer of
Redwood Trust, to the effect that each signer of such certificate has carefully
examined the Registration Statement, the Preliminary Prospectus, the Final
Prospectus, the Designated Static Pool Information and this Agreement and that:


(i)           The representations and warranties of Redwood Trust herein are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, and Redwood Trust has complied with
all agreements


 
23

--------------------------------------------------------------------------------

 
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;
 
(ii)          No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date; and


(iii)         Nothing has come to the attention of such officer that would lead
such officer to believe that the Preliminary Prospectus or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(d)         Each of the Depositor and the Seller shall have furnished to you an
opinion, dated the Closing Date, of  Weintraub Genshlea Chediak Tobin & Tobin or
Orrick, Herrington & Sutcliffe LLP, special counsel to the Depositor and the
Seller, in form and substance satisfactory to the Underwriters and counsel to
the Underwriters, to the effect that:


(i)           Such entity has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of its incorporation
and is duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of such entity; and such entity holds all material licenses, certificates and
permits from all

 
24

--------------------------------------------------------------------------------

 
 
governmental authorities necessary for the conduct of its business as described
in the Final Prospectus;
 
(ii)          No filing or registration with, notice to, or consent, approval,
authorization, order or other action of any governmental agency or body or any
court is required for the consummation by such entity of the transactions
contemplated by the terms of the Transaction Documents to which it is a party
except such as may be required under the “blue sky” or state securities laws of
any jurisdiction in connection with the offering, sale or acquisition of the
Underwritten Certificates, any recordations of the Mortgage Loans to the Trustee
(to the extent such recordations are required pursuant to the Pooling and
Servicing Agreement and/or the Underlying Purchase and Servicing Agreements) and
filings under the Uniform Commercial Code that have not yet been completed and
such other approvals as have been obtained;


(iii)         The issuance, delivery and sale of the Underwritten Certificates
to be purchased by the Underwriters pursuant to this Agreement, the execution
and delivery of the Transaction Documents by such entity and the consummation of
any of the transactions contemplated by the terms of the Transaction Documents
do not conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the certificate of incorporation or
by-laws of such entity, or any indenture, contract, lease, mortgage, deed of
trust, note, agreement or other evidence of indebtedness or other agreement,
obligation or instrument to which such entity is a party or by which it or its
property is bound, or any statute or any law, decree, order, rule or regulation
applicable to such entity of any court, regulatory body, administrative agency
or governmental body having jurisdiction over such entity or its properties;


 
25

--------------------------------------------------------------------------------

 


(iv)        There are no legal or governmental actions, investigations or
proceedings pending to which such entity is a party, or, to the best knowledge
of such counsel, threatened against such entity, (A) asserting the invalidity of
any Transaction Document or the Certificates, (B) seeking to prevent the
issuance of the Certificates or the consummation of any of the transactions
contemplated by any Transaction Document, (C) which might materially and
adversely affect the performance by such entity of its respective obligations
under, or the validity or enforceability of, any Transaction Document or the
Certificates, except as described in the Final Prospectus or (D) seeking to
affect adversely the REMIC status (for Federal income tax purposes) of the
Underwritten Certificates as described in the Final Prospectus under the heading
“Material Federal Income Tax Consequences”;


(v)         The Registration Statement and any amendments thereto have become
effective under the Securities Act; to the best knowledge of such counsel, no
stop order suspending the effectiveness of the Registration Statement has been
issued and not withdrawn, no proceedings for that purpose have been instituted
or threatened and not terminated; and the Registration Statement and each
Prospectus and each amendment or supplement thereto (in the case of the
Registration Statement and the Final Prospectus), as of their respective
effective or issue dates (other than the financial and statistical information
contained therein as to which such counsel need express no opinion), complied as
to form in all material respects with the applicable requirements of the
Securities Act and the respective rules and regulations thereunder;
 
(vi)         To the best knowledge of such counsel, there are no material
contracts, indentures or other documents of a character required to be described
or referred to in the


 
26

--------------------------------------------------------------------------------

 


Registration Statement or any Prospectus or to be filed as exhibits to the
Registration Statement other than those described or referred to therein or
filed or incorporated by reference as exhibits thereto;


(vii)        Each Transaction Document to which such entity is a party has been
duly authorized, executed and delivered by such entity and constitutes a valid,
legal and binding agreement of such entity enforceable against such entity in
accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;


(viii)       The direction by the Depositor to the Trustee to execute,
authenticate and deliver the Underwritten Certificates has been duly authorized
by the Depositor, and the Underwritten Certificates, when authenticated by the
Trustee in the manner anticipated by the Pooling and Servicing Agreement and
delivered and paid for by you as provided in this Agreement, will be validly
issued and outstanding and entitled to the benefits of the Pooling and Servicing
Agreement;


(ix)         The Underwritten Certificates and the Transaction Documents conform
in all material respects to the descriptions thereof contained in the Final
Prospectus;


(x)          The statements in the Final Prospectus under the headings “Certain
Legal Aspects of the Loans” and “Legal Investment,” to the extent that they
constitute matters of law or legal conclusions with respect thereto, have been
reviewed by such counsel and are correct in all material respects;
 
(xi)         The Underwritten Certificates indicated under the heading “Summary
of Terms — Legal Investment” in the Final Prospectus to be “mortgage related
securities”


 
27

--------------------------------------------------------------------------------

 


will be mortgage related securities, as defined in Section 3(a)(41) of the
Exchange Act, so long as such Underwritten Certificates are rated in one of the
two highest rating categories by at least one nationally recognized statistical
rating organization; and


(xii)        The Pooling and Servicing Agreement is not required to be qualified
under the Trust Indenture Act of 1939, as amended, and neither the Depositor nor
the Issuing Entity is required to be registered as an “investment company” under
the 1940 Act.


Such opinion of counsel shall also include negative assurances satisfactory to
the Underwriters with respect to the Preliminary Prospectus and the Final
Prospectus.


Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
the Seller, the Depositor and Redwood Trust.  Such opinion may be qualified as
an opinion only on the laws of the States of New York and Delaware and the
federal law of the United States.  To the extent that such firm relies upon the
opinion of other counsel in rendering any portion of its opinion, the opinion of
such other counsel shall be attached to and delivered with the opinion of such
firm that is delivered to you.


(e)          The Depositor shall have furnished to the Underwriters an opinion,
dated the Closing Date, of Chapman and Cutler LLP, special tax counsel to the
Depositor, in form and substance satisfactory to the Underwriters and counsel to
the Underwriters, to the effect that:
 
(i)           The statements in the Final Prospectus under the heading “Material
Federal Income Tax Consequences,” as supplemented or modified by the statements
in

 
28

--------------------------------------------------------------------------------

 


the Prospectus Supplement under the heading “Material Federal Income Tax
Consequences,”  to the extent that they constitute matters of  law or legal
conclusions with respect to Federal income tax matters, are correct in all
material respects; and


(ii)          Each segregated asset pool for which the Pooling and Servicing
Agreement directs the Trustee to make a REMIC election will qualify as a REMIC
within the meaning of Section 860D of the Code.


(f)          Redwood Trust shall have furnished to the Underwriters an opinion,
dated the Closing Date, of Weintraub Genshlea Chediak Tobin & Tobin, special
counsel to Redwood Trust, in form and substance satisfactory to the Underwriters
and counsel to the Underwriters, to the effect that:


(i)           Redwood Trust has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Maryland and is
duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of Redwood Trust; and Redwood Trust holds all material licenses, certificates
and permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;
 
(ii)          Each Transaction Document to which Redwood Trust is a party has
been duly authorized, executed and delivered by Redwood Trust and constitutes a
valid, legal and binding agreement of Redwood Trust, enforceable against Redwood
Trust in


 
29

--------------------------------------------------------------------------------

 


accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;


(iii)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by Redwood Trust of
the transactions contemplated by the terms of the Transaction Documents to which
Redwood Trust is a party except such as may be required under the “blue sky” or
state securities laws of any jurisdiction in connection with the offering, sale
or acquisition of the Underwritten Certificates, any recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement and/or the
Underlying Purchase and Servicing Agreements) that have not yet been completed
and such other approvals as have been obtained;


(iv)         The consummation of any of the transactions contemplated by the
terms of the Transaction Documents to which Redwood Trust is a party do not
conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the charter or by-laws of Redwood
Trust, or, to the best knowledge of such counsel, any indenture or other
agreement or instrument to which Redwood Trust is a party or by which it is
bound, or any statute or regulation applicable to Redwood Trust or any order of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over Redwood Trust; and
 
(v)          There are no legal or governmental actions, investigations or
proceedings pending to which Redwood Trust is a party, or, to the best knowledge
of such counsel,


 
30

--------------------------------------------------------------------------------

 


threatened against Redwood Trust, (A) asserting the invalidity of any
Transaction Document to which Redwood Trust is a party or (B) which might
materially and adversely affect the performance by Redwood Trust of its
obligations under, or the validity or enforceability of any Transaction Document
to which Redwood Trust is a party.


Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
Redwood Trust, the Seller and the Depositor.  Such opinion may be qualified as
an opinion only on the laws of the States of Maryland, New York and California
and the federal law of the United States.  To the extent that such counsel
relies upon the opinion of other counsel in rendering any portion of its
opinion, the opinion of such other counsel shall be attached to and delivered
with the opinion of such counsel that is delivered to the Underwriters.


(g)         The Trustee shall have furnished to the Underwriters an opinion,
dated the Closing Date, of Dorsey & Whitney LLP, counsel to the Trustee, in form
and substance satisfactory to the Underwriters and counsel to the Underwriters,
to the effect that:


(i)           The Trustee has been duly organized and is validly existing as a
national banking association duly organized under the laws of the United States
of America, and is duly qualified to do business in each jurisdiction where the
character of its properties or the nature of its activities makes such
qualification necessary, except such jurisdictions, if any, in which the failure
to be so qualified will not have a material

 
31

--------------------------------------------------------------------------------

 
 
adverse effect on the condition (financial or otherwise), earnings, regulatory
affairs, business affairs, business prospects or properties of the Trustee; and
the Trustee holds all material licenses, certificates and permits from all
governmental authorities necessary for the conduct of its business as described
in the Final Prospectus;
 
(ii)          The Pooling and Servicing Agreement has been duly authorized,
executed and delivered by the Trustee and constitutes a valid, legal and binding
agreement of the Trustee, enforceable against the Trustee in accordance with its
terms, subject, as to enforceability to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law;


(iii)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Trustee of
the transactions contemplated by the terms of the Pooling and Servicing
Agreement, except any such as may be required under the “blue sky” or state
securities laws of any jurisdiction in connection with the offering, sale or
acquisition of the Underwritten Certificates, any recordations of the assignment
of the Mortgage Loans to the Trustee (to the extent such recordations are
required pursuant to the Pooling and Servicing Agreement and/or the Underlying
Purchase and Servicing Agreements) that have not yet been completed and such
other approvals as have been obtained; and


(iv)         The consummation of any of the transactions contemplated by the
Pooling and Servicing Agreement do not conflict with or result in a breach or
violation of any material term or provision of, or constitute a default under,
the charter or by-laws of the Trustee, or, to the best knowledge of such
counsel, any indenture or other agreement or

 
32

--------------------------------------------------------------------------------

 
 
instrument to which the Trustee is a party or by which it is bound, or any
statute or regulation applicable to the Trustee or any order of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over the Trustee.
 
Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
the Trustee.  Such opinion may be qualified as an opinion only on the laws of
the States of New York and Delaware and the federal law of the United
States.  To the extent that such counsel relies upon the opinion of other
counsel in rendering any portion of its opinion, the opinion of such other
counsel shall be attached to and delivered with the opinion of such counsel that
is delivered to the Underwriters.


(h)         The Master Servicer and the Securities Administrator shall have
furnished to the Underwriters an opinion, dated the Closing Date, of counsel to
the Master Servicer or Alston & Bird LLP, counsel to such parties, in form and
substance satisfactory to the Underwriters and counsel to the Underwriters, to
the effect that:


(i)           Each of the Master Servicer and the Securities Administrator has
been duly organized and is validly existing as a national banking association
under the laws of the United States of America, and is duly qualified to do
business in each jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary, except such
jurisdictions, if any, in which the failure to be so qualified will not have a
material adverse effect on the condition (financial or otherwise), earnings,

 
33

--------------------------------------------------------------------------------

 
 
regulatory affairs, business affairs, business prospects or properties of the
such party; and such party holds all material licenses, certificates and permits
from all governmental authorities necessary for the conduct of its business as
described in the Final Prospectus;
 
(ii)          The Pooling and Servicing Agreement has been duly authorized,
executed and delivered by each of the Master Servicer and the Securities
Administrator and constitutes a valid, legal and binding agreement of the such
party, enforceable against such party in accordance with its terms, subject, as
to enforceability to bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and to general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law;


(iii)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the either the
Master Servicer or the Securities Administrator of the transactions contemplated
by the terms of the Pooling and Servicing Agreement;


(iv)        The consummation of any of the transactions contemplated by the
terms of the Pooling and Servicing Agreement do not conflict with or result in a
breach or violation of any material term or provision of, or constitute a
default under, the charter or by-laws of either the Master Servicer or the
Securities Administrator or, to the best knowledge of such counsel, any
indenture or other agreement or instrument to which such party is a party or by
which it is bound, or any statute or regulation applicable to such party or any
order of any court, regulatory body, administrative agency or governmental body
having jurisdiction over such party; and


 
34

--------------------------------------------------------------------------------

 


(v)          There are no legal or governmental actions, investigations or
proceedings pending to which either the Master Servicer or the Securities
Administrator is a party, or, to the best knowledge of such counsel, threatened
against the such party, (A) asserting the invalidity of the Pooling and
Servicing Agreement or (B) which might materially and adversely affect the
performance by such party of its obligations under, or the validity or
enforceability of, the Pooling and Servicing Agreement.


Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
the Master Servicer or the Securities Administrator.  Such opinion may be
qualified as an opinion only on the laws of the States of New York and Delaware
and the federal law of the United States.  To the extent that such counsel
relies upon the opinion of other counsel in rendering any portion of its
opinion, the opinion of such other counsel shall be attached to and delivered
with the opinion of such counsel that is delivered to the Underwriters.


(i)           The Underwriters shall have received copies of any opinions of
counsel delivered to the rating agencies set forth in the Final Prospectus as
rating the Underwritten Certificates, including, but not limited to, any “true
sale” or “perfection” opinions.  Any such opinions shall be dated the Closing
Date and addressed to the Underwriters or accompanied by reliance letters
addressed to the Underwriters.
 
(j)           The Underwriters shall have received from their counsel such
opinion or opinions, dated the Closing Date, with respect to the issuance and
sale of the Underwritten Certificates, the


 
35

--------------------------------------------------------------------------------

 


Registration Statement and each Prospectus, and such other related matters as
you may reasonably require, including a negative assurance letter satisfactory
to the Underwriters with respect to the Preliminary Prospectus or the Final
Prospectus.


(k)          The Depositor’s independent accountants shall have furnished to the
Underwriters a letter or letters addressed to the Underwriters and dated as of
or prior to the date of first use of any Free Writing Prospectus other than an
Underwriter Free Writing Prospectus, the Preliminary Prospectus or the Final
Prospectus in the form and reflecting the performance of the procedures
previously agreed to by the Depositor and the Underwriters.


(l)           Subsequent to the date hereof, there shall not have occurred any
change, or any development involving a prospective change in or affecting the
earnings, business or properties of Redwood Trust, the Depositor or the Seller
which, in your judgment, materially impairs the investment quality of the
Underwritten Certificates so as to make it impractical or inadvisable to proceed
with the public offering or the delivery of the Underwritten Certificates as
contemplated by the Final Prospectus.


(m)         The Underwritten Certificates shall be rated not lower than the
required ratings set forth in the Free Writing Prospectus dated January 20, 2012
with respect to ratings of the Underwritten Certificates, such ratings shall not
have been rescinded and no public announcement shall have been made that any
such required rating of the Underwritten Certificates has been placed under
review (otherwise than for possible upgrading).


(n)          The Depositor shall have furnished to the Underwriters such further
information, certificates and documents as the Underwriters may reasonably have
requested, and all proceedings in connection with the transactions contemplated
by this Agreement and all

 
36

--------------------------------------------------------------------------------

 
 
documents incident hereto shall be in all material respects satisfactory in form
and substance to the Underwriters and their counsel.
 
If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, this Agreement and all
obligations of an Underwriter hereunder may be canceled at, or at any time prior
to, the Closing Date by such Underwriter.  Notice of such cancellation shall be
given to the Depositor in writing, or by telephone or telegraph confirmed in
writing.


7.           Termination.  This Agreement shall be subject to termination in
your absolute discretion, by notice given to the Depositor if, subsequent to the
date hereof, (i) trading generally shall have been suspended or materially
limited on, or by, as the case may be, any of the New York Stock Exchange, the
American Stock Exchange, the Nasdaq National Market, the Chicago Board of
Options Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade,
(ii) trading of any securities of Redwood Trust or the Depositor shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Underwritten Certificates on the terms
and in the manner contemplated in the Final Prospectus.
 
8.           Representations and Indemnities to Survive.  The respective
agreements, representations, warranties, indemnities and other statements of the
Depositor, the Seller and
 
 
37

--------------------------------------------------------------------------------

 


Redwood Trust and their respective officers and of each Underwriter set forth in
or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of any Underwriter or the
Depositor, the Seller or Redwood Trust, and will survive delivery of and payment
for the Underwritten Certificates.  The provisions of Sections 5(iv), 9, 11 and
12 hereof shall survive the termination or cancellation of this Agreement.


9.           Reimbursement of Underwriter Expenses.  If for any reason, other
than default by any Underwriter in its obligation to purchase the Underwritten
Certificates or termination by any Underwriter pursuant to Section 7 hereof, the
Underwritten Certificates are not delivered as provided herein, the Depositor,
the Seller and Redwood Trust jointly and severally agree to reimburse each
Underwriter for all damages, losses and out-of-pocket expenses of such
Underwriter, including reasonable fees and disbursements of its counsel,
reasonably incurred by such Underwriter in making preparations for the purchase,
sale and delivery of the Underwritten Certificates, but the Depositor, the
Seller and Redwood Trust shall then be under no further liability to any
Underwriter with respect to the Underwritten Certificates, except as provided in
Sections 5(iv), 8, 11 or 12 hereof.


10.         Certain Definitions.  For purposes of this Agreement, the following
terms shall have the respective meanings set forth below:


Custom Loan Information:  Such information regarding the Mortgage Loans as is
disseminated by any Underwriter to a potential investor, exclusive of any Seller
Mortgage Loan Information (in the form provided by the Depositor) and
information included in the Preliminary Term Sheet.
 
Contract of Sale:  A valid contract, whether oral or written, by which a third
party becomes committed to purchase any Underwritten Certificates from any
Underwriter and such


 
38

--------------------------------------------------------------------------------

 


Underwriter becomes committed to sell such Underwritten Certificates to such
third party; provided that “Contract of Sale” excludes any action by such third
party and such Underwriter prior to such commitments.


Derived Information:  Such information regarding the Underwritten Certificates
as is disseminated by any Underwriter to a potential investor, which information
is prepared on the basis of or derived from Seller Mortgage Loan Information
(e.g., tables and/or charts displaying with respect to any Class or Classes of
Underwritten Certificates, any of the following:  yield, average life, duration,
expected maturity, interest rate sensitivity, loss sensitivity), but does not
include (i) Issuer Information, (ii) information contained in the Registration
Statement, any Prospectus or any amendment or supplement to any of them, taking
into account information incorporated therein by reference or (iii) Seller
Mortgage Loan Information.


Free Writing Prospectus:  The Preliminary Term Sheet, the Supplemental Marketing
Material and any Custom Loan Information, Derived Information or other
information relating to the Underwritten Certificates disseminated by the
Depositor (with the prior consent of the Underwriters pursuant to Section 4) or
by any Underwriter (with the prior consent of the Depositor pursuant to Section
4), that constitutes a “free writing prospectus” within the meaning of Rule 405
under the Securities Act.


Issuer Information:  Such information as defined in Rule 433(h) under the
Securities Act and information that is based on or derived from such
information, but excluding Derived Information or Custom Loan Information.


Preliminary Term Sheet:  The preliminary term sheet dated January 17, 2012.


Seller Mortgage Loan Information:  Information relating to the Mortgage Loans
furnished by or on behalf of the Depositor or the Seller to the Underwriters.


 
39

--------------------------------------------------------------------------------

 


Spread:  The excess, if any, of (i) the purchase prices paid by investors to an
Underwriter for the Underwritten Certificates over (ii) the purchase price paid
by such Underwriter to the Depositor for the Underwritten Certificates purchased
by such Underwriter.


Supplemental Marketing Material:  The supplemental marketing material dated
January  2012 and filed with the Commission on  January 12, 2012.


Underwriter Free Writing Prospectus:  Any Free Writing Prospectus that was
prepared by or on behalf of an Underwriter.


Underwriter Information:  The only written information furnished by or on behalf
of an Underwriter to the Depositor specifically for use in connection with the
preparation of the Registration Statement, any Prospectus or any Free Writing
Prospectus, such information being specified on Exhibit A attached hereto.
 
11.           Indemnification.  (a)  The Depositor, the Seller and Redwood Trust
jointly and severally agree to indemnify and hold harmless each Underwriter and
each person who controls an Underwriter within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or in any revision or amendment thereof
or supplement thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated in the Registration Statement or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) any untrue statement or alleged untrue
statement of a material fact contained in


 
40

--------------------------------------------------------------------------------

 


the Preliminary Prospectus (expressly including any information relating to a
servicer or an originator), taken together with the Designated Static Pool
Information, (iv) the omission or alleged omission to state therein a material
fact required to be stated in the Preliminary Prospectus (expressly including
any information relating to a servicer or an originator), taken together with
the Designated Static Pool Information, or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (v) any untrue statement or alleged untrue statement of a material
fact contained in the Final Prospectus (expressly including any information
relating to a servicer or an originator), taken together with the Designated
Static Pool Information, or in any revision or amendment thereof or supplement
thereto, (vi) the omission or alleged omission to state in the Final Prospectus
(expressly including any information relating to a servicer or an originator) or
the Designated Static Pool Information, or in any revision or amendment thereof
or supplement thereto, a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (vii) any untrue statement or
alleged untrue statement of a material fact contained in a Free Writing
Prospectus other than an Underwriter Free Writing Prospectus, or (viii) the
omission or alleged omission to state in a Free Writing Prospectus other than an
Underwriter Free Writing Prospectus a material fact required to be stated in a
Free Writing Prospectus or necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and
further agree to promptly reimburse each such indemnified party for any legal or
other expenses reasonably incurred by it or him, as incurred, in connection with
defending or preparing to defend against any such loss, claim, damage, liability
or action; provided, however, that none of the Depositor, the Seller or Redwood
Trust shall be liable to a particular Underwriter or any person who controls
such

 
41

--------------------------------------------------------------------------------

 
Underwriter to the extent that any misstatement or alleged misstatement or
omission or alleged omission (i) was made in the Preliminary Prospectus, the
Final Prospectus, any Free Writing Prospectus, the Registration Statement or the
Designated Static Pool Information, as applicable, pursuant to Underwriter
Information, Derived Information or Custom Loan Information disseminated by such
Underwriter (unless such misstatement or alleged misstatement or omission or
alleged omission resulted from an error or material omission in the Seller
Mortgage Loan Information), (ii) was corrected (with such correction timely
delivered to the Underwriter) at least one business day prior to the written
confirmation of the applicable Contract of Sale and such Underwriter did not
deliver, at or prior to the written confirmation of such sale, a copy of the
Final Prospectus as then revised, amended or supplemented, if the Depositor has
previously furnished copies thereof to the Underwriters in accordance with the
terms of this Agreement, (iii) was made in any Free Writing Prospectus or the
Registration Statement and was corrected in the Preliminary Prospectus but the
applicable Underwriter did not deliver, prior to entering into the applicable
Contract of Sale, a copy of the Preliminary Prospectus to the applicable
purchaser, if the Depositor has previously furnished copies thereof to the
Underwriters in accordance with the terms of this Agreement or (iv) is
attributable to a breach or an alleged breach of a representation and warranty
made by such Underwriter or an affiliate of such Underwriter to the Depositor or
an affiliate of the Depositor.  This agreement as to indemnity will be in
addition to any liability that the Depositor, the Seller or Redwood Trust may
otherwise have.
 
(b)           Each Underwriter severally agrees to indemnify and hold harmless
the Depositor, Redwood Trust and the Seller, the officers of the Depositor who
signed the Registration Statement or any amendment thereof, the directors of the
Depositor, and each person who controls the Depositor, Redwood Trust or the
Seller within the meaning of either the Securities

 
42

--------------------------------------------------------------------------------

 
 
Act or the Exchange Act, to the same extent as the foregoing indemnities from
the Depositor, the Seller and Redwood Trust to each Underwriter; provided,
however, that an Underwriter will be liable in any such case only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with Underwriter
Information, Derived Information or Custom Loan Information, as applicable,
furnished by that particular Underwriter to the Depositor or to a prospective
investor, except to the extent that any untrue statement or alleged untrue
statement therein or omission therefrom resulted (or is alleged to have
resulted) directly from an error in the Seller Mortgage Loan Information that
was used in the preparation of either (x) any Underwriter Information, Derived
Information or Custom Loan Information (or amendment or supplement thereof) or
(y) any written or electronic materials furnished to prospective investors on
which the Underwriter Information (or amendments or supplements) were based, and
for any untrue statement or alleged untrue statement of a material fact
contained in any Underwriter Free Writing Prospectus prepared by or on behalf of
such Underwriter and the omission or alleged omission to state in any
Underwriter Free Writing Prospectus prepared by or on behalf of such Underwriter
a material fact required to be stated in a Free Writing Prospectus or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.  This agreement as to indemnity will be in
addition to any liability that any Underwriter may otherwise have.
 
(c)           Promptly after receipt of notice of the commencement of any action
by an indemnified party under this Section 11, such indemnified party shall, if
a claim in respect thereof is to be made against the indemnifying party under
this Section 11, notify the indemnifying party in writing of the commencement
thereof; provided, however, that the omission so to notify the indemnifying
party will not relieve the indemnifying party from any

 
43

--------------------------------------------------------------------------------

 
 
liability which it may have to any indemnified party, unless the indemnifying
party is materially prejudiced by such failure to notify and in any event shall
not relieve the indemnifying party from any liability which it may have to any
indemnified party other than under this Section 11.  In case any such action is
brought against any indemnified party and it notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the indemnified party, to assume the defense thereof; provided,
however, that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party (including impleaded
parties) and the indemnified party or parties shall have reasonably concluded
that there may be legal defenses available to it or them and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party such that joint representation of the parties would
create an ethical conflict of interest for counsel, the indemnified party or
parties shall have the right to elect to be represented by separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of its election so to
assume the defense of such action and consent by the indemnified party to
selection of counsel, which consent shall not be withheld unreasonably, the
indemnifying party will not be liable for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof, unless (i) the indemnified party shall have employed separate counsel
in connection with the assertion of legal defenses in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) for each of the Underwriters in
the case of paragraph (a) of this Section
 
 
44

--------------------------------------------------------------------------------

 
11, representing the related indemnified parties under such paragraph (a) who
are parties to such action), (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action or (iii) the
indemnifying party has authorized the employment of counsel for the indemnified
party at the expense of the indemnifying party; and except that, if clause (i)
or (iii) is applicable, such liability shall only be in respect of the counsel
referred to in such clause (i) or (iii).  The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  No indemnifying party shall, without the consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.
 
12.           Contribution.  If the indemnification provided for in Section 11
is unavailable or insufficient to hold harmless an indemnified party under
Section 11, then (i) each indemnifying party shall contribute to the amount paid
or payable by such indemnified party as a result of the losses, claims, damages
or liabilities referred to in Section 11 above in such proportion as is
appropriate to reflect the relative benefits received by the Depositor, the
Seller and Redwood Trust on the one hand and the related Underwriter on the
other from the offering of the Underwritten Certificates or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits

 
45

--------------------------------------------------------------------------------

 
 
referred to in clause (i) above but also the relative fault of the Depositor,
the Seller and Redwood Trust on the one hand and the related Underwriter on the
other in connection with the statements or omissions or alleged statements or
alleged omissions which resulted in such losses, claims, damages or liabilities
as well as any other relevant equitable considerations.  The relative benefits
received by the Depositor, the Seller and Redwood Trust on the one hand and the
Underwriters on the other shall be in such proportion so that the Underwriters
are responsible for an amount equal to the Spread, and the Depositor, the Seller
and Redwood Trust are responsible for the balance.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omissions or alleged omission to
state a material fact relates to information supplied by the Depositor, the
Seller or Redwood Trust or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The Depositor, the Seller, Redwood Trust and the
Underwriters agree that it would not be just and equitable if contribution were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to above.  The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this Section 12 shall be deemed
to include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this Section 12.  An Underwriter shall not be required to
contribute any amount in excess of (x) the Spread of such Underwriter, over (y)
the amount of any damages which the applicable Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  The obligation of any Underwriter to contribute under this
Section 12 is several in proportion to the
 
46

--------------------------------------------------------------------------------

 
 
portion of the Spread applicable to it.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
13.           Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns, and
no other person will have any right or obligation hereunder.


14.           Applicable Law.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed therein, without reference to its conflict of law
provisions (other than Section 5-1401 of the General Obligations Law), and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.


15.           No Advisory or Fiduciary Responsibility.  The Depositor
acknowledges and agrees that: (i) the purchase and sale of the Underwritten
Certificates pursuant to this Agreement, including the determination of the
public offering price of the Underwritten Certificates and any related discounts
and commissions, is an arm’s-length commercial transaction between the
Depositor, on the one hand, and the several Underwriters, on the other hand, and
the Depositor is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Underwriter is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Depositor or its affiliates, stockholders, creditors or employees or any
other party; (iii) no Underwriter has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Depositor with respect to any of the
transactions contemplated hereby or the process

 
47

--------------------------------------------------------------------------------

 
 
leading thereto (irrespective of whether such Underwriter has advised or is
currently advising the Depositor on other matters) or any other obligation to
the Depositor except the obligations expressly set forth in this Agreement; (iv)
the several Underwriters and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Depositor and that the several Underwriters have no obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship;
and (v) the Underwriters have not provided any legal, accounting, regulatory or
tax advice with respect to the offering contemplated hereby and the Depositor
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.
 
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Depositor and the several Underwriters, or any of
them, with respect to the subject matter hereof.  The Depositor hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Depositor may have against the several Underwriters with respect to any breach
or alleged breach of agency or fiduciary duty.


The Depositor acknowledges and agrees that the Underwriters are acting solely in
the capacity of an arm's length contractual counterparty to the Depositor with
respect to the offering of Underwritten Certificates contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Depositor or any
other person.  In addition, no Underwriter is advising the Depositor or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.  The Depositor shall consult with its own advisors
concerning such matters, and the Underwriters shall have no responsibility or
liability to the Depositor with respect thereto.  Any review by the Underwriters
of the Depositor, the transactions contemplated hereby or other matters relating
to

 
48

--------------------------------------------------------------------------------

 
 
such transactions will be performed solely for the benefit of the Underwriters
and shall not be on behalf of the Depositor.
 
16.           Miscellaneous.  Time shall be of the essence of this
Agreement.  This Agreement, together with any contemporaneous written agreements
and any prior written agreements (to the extent not superseded by this
Agreement) that relate to the offering of the Underwritten Certificates,
represents the entire agreement between Depositor, the Seller and Redwood Trust,
on the one hand, and the Underwriters, on the other, with respect to the
preparation of the Preliminary Prospectus, the Final Prospectus and any Free
Writing Prospectus, the conduct of the offering and the purchase and sale of the
Underwritten Certificates.  Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by a writing signed by the
party against whom enforcement of such change, waiver, discharge or termination
is sought.  This Agreement may be signed in any number of counterparts, each of
which shall be deemed an original, which taken together shall constitute one and
the same instrument.


17.           Notices.  All communications hereunder shall be in writing and
effective only on receipt and, if sent to an Underwriter, shall be delivered to
the address specified on the signature page hereof.  If such notice is sent to
the Depositor, the Seller or Redwood Trust, it shall be delivered to One
Belvedere Place, Suite 330, Mill Valley, California 94941, attention of John
Isbrandtsen.


* * *


 
49

--------------------------------------------------------------------------------

 


If the foregoing is in accordance with your understanding of our agreement
please sign and return to the undersigned a counterpart hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement by and among
the Depositor, the Seller, Redwood Trust and each Underwriter relating to the
Underwritten Certificates.
 

 
Very truly yours,
     
REDWOOD RESIDENTIAL ACQUISITION
 
CORPORATION,
 
as Seller
       
By:
/s/John Isbrandtsen
   
Name:  John Isbrandtsen
   
Title:   Authorized Signatory
       
SEQUOIA RESIDENTIAL FUNDING, INC.,
 
as Depositor
       
By:
/s/ John Isbrandtsen
   
Name:  John Isbrandtsen
   
Title:    Authorized Signatory
       
REDWOOD TRUST, INC.
       
By:
/s/ John Isbrandtsen
   
Name:  John Isbrandtsen
   
Title:    Managing Director



 
 

--------------------------------------------------------------------------------

 


The foregoing Agreement

is hereby confirmed and accepted by:
 
CREDIT SUISSE SECURITIES (USA) LLC
     
By:
/s/ Deirdre Harrington
 
Name:
Deirdre Harrington
 
Title:
Director
 
Address:
Credit Suisse Securities (USA) LLC
   
11 Madison Avenue
   
New York, New York 10010

 
WELLS FARGO SECURITIES, LLC
     
By:
/s/ Scott Evans  
Name:
Scott Evans
 
Title:
Managing Director
 
Address:
301 South College Street
   
Charlotte, North Carolina 28202



J.P. MORGAN SECURITIES LLC
 
By:
/s/ Carla J. Schriver  
Name:
Carla J. Schriver
 
Title:
Vice President
 
Address:
383 Madison Avenue, 31st Floor
   
New York, New York  10179



 
 

--------------------------------------------------------------------------------

 


Schedule 1 – Schedule of Underwritten Certificates
 
Class
 
Original
Class
Principal
or Notional
Amount
   
Initial Class
Interest
Rate(1)
   
Aggregate
Purchase
Price
Percentage of
the
Underwriters(2)
(3)(4)
   
Original
Amount to be
purchased by
Credit Suisse
Securities
(USA) LLC
   
Original
Amount to be
purchased by
Wells Fargo
Securities, LLC
   
Original  Amount to be purchased by  J.P. Morgan Securities LLC
 
1-A1
  $ 179,733,000       2.865 %     99.74743 %   $ 94,393,267     $ 47,196,633    
$ 38,143,100  
2-A1
  $ 201,698,000       3.474 %     99.74634 %   $ 134,465,333     $ 67,232,667  
  $ 0  

 

--------------------------------------------------------------------------------

(1)
The Underwritten Certificates will accrue interest at the related interest rate
described in the Final Prospectus.

(2)
The total underwriting fees/discounts payable to Credit Suisse Securities (USA)
LLC shall be $572,148.

(3)
The total underwriting fees/discounts payable to Wells Fargo Securities, LLC
shall be $286,074.

(4)
The total underwriting fees/discounts payable to J.P. Morgan Securities LLC
shall be $95,358.



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


The following constitutes Underwriter Information for purposes of Section 10 of
this Agreement:


The information set forth in the Preliminary Prospectus Supplement and the
Prospectus Supplement (i) in the first and fourth sentences of the paragraph
immediately preceding the penultimate paragraph on the cover page thereof and
(ii) in the third paragraph and the first sentence of the fifth paragraph under
the caption “Method of Distribution” therein.


 
 

--------------------------------------------------------------------------------

 

